UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K [ X ]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 26, 2007 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-8445 THE STEAK N SHAKE COMPANY (Exact name of registrant as specified in its charter) INDIANA 37-0684070 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 36 S. Pennsylvania Street, Suite 500 Indianapolis, Indiana 46204 (Address of principal executive offices) (Zip code) (317) 633-4100 (Registrant’s telephone number, including area code) Securities registered pursuant to Sec. 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, stated value $.50 per share New York Stock Exchange Securities registered pursuant to section 12(g) of the Act: Title of class None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesNoX Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesNo X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesX No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" inRule 12b-2 of the Exchange Act. (Check one): Large accelerated filer
